Exhibit 10.9

 

ARNOLD E. DITRI

 

 

 

May 9, 2002

 

 

 

 

Mr. Robert Voelk

Chief Executive Officer

Omtool, Ltd

8 Industrial Way

Salem, NH 03079

 

 

 

Dear Bob,

 

                Outlined below is the role that would best allow me to help you
increase the overall success and shareholder value for Omtool. I would plan to
spend an average of two days per month working with you on:

 

•

 

Corporate business and strategic development;

 

 

 

•

 

Advisory activities in the areas of Marketing and Sales; and

 

 

 

•

 

Consulting services with you and Omtool management.

 

                My proactive involvement with the Company would also enable me
to be a sounding board on key senior management decisions and problems.

 

                As we discussed, Bob, I normally bill at an hourly rate. My
current rate will be provided to you from time to time. My actual out of pocket
expenses, while minimal, would be billed separately. Services will be provided
as agreed mutually between Omtool and me.

 

                It has been my experience, Bob, that building complete trust and
open cooperation between senior company managers and the Board of Directors is
best achieved by creating a strong common sense of winning. This proposal, I
hope, will help me work effectively with you and your Omtool team.

 

Regards,

 

 

/s/ Arnold E. Ditri

 

 

 

 

 

DITRI MANAGEMENT LLC, 2 WALSH LANE, GREENWICH, CT 06830 (203) 661-1701

FAX: (203) 622-0554  E-MAIL: ARNOLDDITRI@AOL.COM

 

--------------------------------------------------------------------------------